Title: From James Madison to Gales & Seaton, 2 February 1818
From: Madison, James
To: Gales & Seaton


Gentlemen
Mont Pellier Feby. 2d. 1818.
I have received your letter of Jany. 26. The work to which you have turned your thoughts is of a character which justly claims for it my favorable wishes. A Legislative History of our Country is of too much interest not to be, at some day, undertaken; and the longer it be postponed, the more difficult & deficient must the execution become. In the event of your engaging in it, I shall cheerfully contribute any suggestions in my power as to the sources from which materials may be drawn; but I am not aware at present of any not likely to occur to yourselves. Accept my friendly respects.
J. M
